             Case 1:20-cv-07607-CM Document 4 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,
                              Plaintiff,                      1:20-CV-7607 (CM)
                     -against-                                ORDER OF DISMISSAL
NEWS STATIONS AROUND THE WORLD,                               UNDER 28 U.S.C. § 1651

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated July 9, 2015, the Court barred Plaintiff from filing any new civil action in

this Court in forma pauperis (IFP) without first obtaining from the Court leave to file. See

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015). Plaintiff files this new pro

se civil action, seeks IFP status, and has not sought leave to file from the Court. 1 This action is

therefore dismissed without prejudice for Plaintiff’s failure to comply with the July 9, 2015

order.

         Plaintiff has consented to electronic service of Court documents. (ECF 3.) The Court

certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would not be taken

in good faith and therefore IFP status is denied for the purpose of an appeal. See Coppedge v.

United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:      September 17, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge


         1
          Plaintiff attaches to his complaint a notice of appeal, a motion for extension of time to
file a notice of appeal, a motion for leave to proceed IFP on appeal, and an application to appeal
IFP. At the time Plaintiff filed his complaint, however, there was no order in this action from
which to appeal, and the Court therefore does not address these documents.
